—Appeal by the *264defendant from a judgment of the Supreme Court, Nassau County (Santagata, J.), rendered November 1, 1991, convicting him of criminal possession of a controlled substance in the second degree and conspiracy in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea agreement. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; see also, People v Gonzalez, 207 AD2d 563). Balletta, J. P., O’Brien, Hart and Friedmann, JJ., concur.